KRUEGER, Judge.
Appellant was convicted in the County Court for the offense of drawing and giving a check for $35 on the American National Bank of Austin, Texas, when he did not have sufficient funds in said bank to pay said check when it was presented for payment. Prior to the commission of said offense, he had been legally convicted of a like offense. His punishment was assessed *623at confinement in the county jail for a period of three month's; and ■ from said judgment of conviction, he has appealed to this court.
The record is before' us without a statement of facts or' bills of exceptions. The information charges the offense in due and regular form. Consequently, there is nothing presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.